UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (MARK ONE) FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53874 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 82-0326560 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 333 E. Huhua Road, Huating Economic & Development Area, Jiading District, Shanghai, China (Address of principal executive offices) (Zip Code) 86-21-59974046 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date,168,710,792 shares of common stock are issued and outstanding as of August 11, 2010. TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4 Controls and Procedures. 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. (Removed and Reserved). 36 Item 5. Other Information. 36 Item 6. Exhibits. 37 Signatures 38 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT “China America” “we,” “us,” “ours,” and similar terms refers to China America Holdings, Inc., a Florida corporation formerly known as Sense Holdings, Inc., and our subsidiaries; “China Chemical” refers to China Chemical Group, Inc., a Florida corporation and a wholly owned subsidiary of China America; “AoHong” refers to Shanghai AoHong Chemical Co., Ltd., a Chinese limited liability company which is a majority owned subsidiary of China America, together with AoHong’s wholly owned subsidiaries Shanghai Binghong Trading Co., Ltd., a Chinese limited liability company, (“Binghong”), and Shanghai Wuling Environmental Material Co., Ltd., a Chinese limited liability company, (“Wuling”),AoHong (Tianjin) Chemical Co., Ltd. a Chinese limited liability company (“AoHong Tianjin”); Shanghai Jinqian Chemical Co. Ltd. a Chinese limited liability company (“Jinqian”), and Guangzhou Jianxin Enterprise Co., Ltd., a Chinese limited liability company (“Jianxin”); “PRC” or “China” refers to the People’s Republic of China, and Effective September 7, 2009, we changed our fiscal year end from December31 to September 30. We have defined various periods that are covered in this report as follows: • “three months ended June 30, 2010” — April 1, 2010 through June 30, 2010. • “three months ended June 30, 2009” — April 1, 2009 through June 30, 2009. • “first nine months ended June 30, 2010” — October 1, 2009 through June 30, 2010. • “nine months ended June 30, 2009” — October 1, 2008 through June 30, 2009. • “fiscal 2010” — October, 1, 2009 through September 30, 2010. • “2009 transition period” — January 1, 2009 through September 30, 2009. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, • our ability to raise sufficient capital to satisfy our obligations, • the possible deconsolidation of AoHong, • continuing operating losses and lack of profitable operations, • pricing pressure which has decreased our gross margins, • the risk of doing business in the People's Republic of China, • our ability to raise capital as needed, • risks associated with the lack of experience of our sole officer with U.S. public companies, • volatility in raw material costs, • restrictions on currency exchange, • dependence on key personnel, • difference in legal protections under Chinese and U.S. laws, • enhanced government regulation, • compliance with environmental laws, • limited insurance coverage, • market overhang from outstanding warrants and options, • absence of corporate governance protections, and • the impact of the penny stock rules on the trading in our common stock. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety and review the risks described in "Item 1A. - Risk Factors" in our Transition Report Form 10-KT for the nine month period ended September 30, 2009 as filed with the SEC. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Our web sites are www.chinaamericaholdings.com and www.china-aohong.com. The information which appears on our web sites is not part of this report. ii PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 September 30, 2009 ASSETS Unaudited CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable Inventory Taxes receivable - Prepaid expense and other current assets Total current assets LONG-TERM ASSETS: Restricted cash Property and equipment, net Land use right, net Other assets Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Notes payable $ $ Notes payable-related party Accounts payable and accrued expenses Advances from customers Taxes payables Derivative liability - Due to related parties Total current liabilities EQUITY: China America Holdings, Inc. shareholders' equity Common stock: $.001 par value, 500,000,000 shares authorized; 168,710,792 and 151,810,792 shares issued and outstanding at June 30, 2010 and September 30, 2009, respectively Additional paid-in capital Statutory reserves Accumulated deficit ) ) Accumulated other comprehensive income Total China America Holdings, Inc. shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See notes to unaudited consolidated financial statements. - 1 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Nine Months Ended June 30, Net revenues $ Cost of sales Gross profit Operating expenses: Selling expenses Loss on disposition of property and equipment - - Consulting expense-related party General and administrative Total operating expenses Total operating income (loss) ) Other income (expenses): Interest expense ) Interest expense-related party ) Other income (expense) Gain on acquisition - - - Realized loss on sale of marketable equity securities - - - ) Total other income (expenses) Net income (loss) from continuing operations before income taxes ) Discontinued operations: Loss from discontinued operations - - - ) Total loss from discontinued operations - - - ) Income (loss) before income taxes ) Income taxes (expense) benefit ) Net income (loss) ) Net income attributable to noncontrolling interest ) Net income (loss) attributable to China America Holdings, Inc. $ $ ) $ $ ) Basic and diluted loss per common share: Net income (loss) from continuing operations $ $ $
